Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 12-01-2020 and 09-17 2021 have been considered. Please see attached PTO-1449. 
Terminal Disclaimer
The terminal disclaimer filed on 06-01-2022 has been accepted and recorded.

EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney Elizabeth A. Almeter (Reg. No. 57,019),  on 06-01-2022 .
	Abstract has been amended as follows:
	Systems for dynamic profile control are provided.  A system may receive first check data that may include a number of checks written over a predetermined time period for an account The first check data may be analyzed to determine [[a]] the number of checks written in a predetermined time period and the number may be compared to one or more thresholds .  Based on the comparison, a first tier level may be identified for the account .  A profile record may be generated including a check profile that may include one or more parameters  based on the identified first tier level.  The system may then build the profile by adding checks  to the profile upon determining that the checks  meet predefined criteria.  After a predetermined time period has expired, the system may process additional data to determine whether the identified tier level and associated parameters should be modified.
Allowable Subject Matter
	Claims 1-21 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
	The prior art Pintsov et al. (US Publication No. 2004/0247168) of record discloses, a system and method of automatically selecting check templates for image-based fraud detection including the steps of presenting a check image from an account, matching the check image against a series of known check templates from the account, producing confidence scores corresponding to the degree of similarity of the check image compared to each check template and matching the confidence scores with a predetermined high similarity threshold and a predetermined low similarity threshold.
	The prior art Frew (US Publication No. 2012/0177281) of record discloses, a systems and methods that provide for mobile communication-based verification of the validity of negotiable checks. By verifying the validity of checks on a mobile communication device, the systems and methods provide for on-the-fly check verification regardless of where and/or at what time the check-related transaction occurs. The systems and methods validate the check in terms of insuring that the check is not fraudulent and, in some instances, providing certainty to the payee that the requisite funds currently exist in the related checking account.
	The prior art Medina et al. (US Patent No. 9,129,340) of record discloses, an apparatus, method and system for remote deposit capture with enhanced image detection provides a platform for remote deposit by submitting captured images of a check via a user device, wherein the RDC-Detection transforms captured check images and/or entered check deposit information inputs via RDC-Detection components into deposit confirmation outputs.
	The prior art Clower et al. (US Publication No. 2017/0011404) of record discloses,
a system and method for determining whether to accelerate the funding of a financial item presented by a holder of the item for payment. A first risk range value is calculated according to stored transaction history data associated with at least one attribute of the presented financial item and a second risk range value is calculated if the transaction does not meet the criteria of the calculated first risk range value. 
	The prior art Hoch et al. (US Publication No. 2006/0255124) of record discloses, a method and system of discovering a significant subset in a collection of documents, includes identifying a set of documents from a plurality of documents based on a likelihood that documents in the set of documents carries an instance of information that is characteristic to the documents in the set of documents.
	However, prior arts taken singly or in combination, fail to anticipate or render the following limitation: build a check profile based on the identified first tier level, including: receiving one or more checks; determining a validity score associated with each received check of the one or more checks by comparing each check of the received one or more checks to at least one other check to identify a number of matching items between each check of the one or more received checks and the at least one other check; and modifying the check profile to include images of the received one or more checks and the validity score associated with each check of the one or more checks; determine that a predetermined period of time has elapsed; responsive to determining that the predetermined period of time has elapsed, receive second check data for a second time period different from the first time period; analyze the second check data to determine a total number of checks from the second time period; compare the total number of checks from the second time period to a threshold corresponding to the first tier level; r-29-IDF 8613 US1C1esponsive to determining that the total number of checks from the second time period is at or below the threshold corresponding to the first tier level, maintaining the first tier level and storing the check profile; and responsive to determining that the total number of checks from the second time period is above the threshold corresponding to the first tier level, identifying a second, different tier level and modifying the check profile to execute one or more parameters of the second tier level (as claimed in claims 1, 8 and 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437